DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Amendment
The amendment filed 21 June 2022 has been entered. Claims 1-17 and 20 remain pending in this application.  Claims 1, 11, and 20 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot in view of the new ground(s) of rejection set forth below.
Regarding claim 11, because the rejection below relies on prior art cited in the Advisory Action mailed 14 June 2022, the Examiner has addressed arguments with respect to Rinder.
With respect to claim 11, Applicant has argued that Rinder is only concerned with measurements of real devices under test rather than virtual ones by interacting with images or circuit diagrams of a real device under test as now recited in claim 11.  The Examiner respectfully disagrees.  Per the specification of the pending application, the claimed “virtual measurement area” corresponds to a “circuit diagram of a real device under test…wherein the circuit diagram may be printed in a manual of the device under test or is provided on a picture.” Therefore, the claimed limitation “virtual measurement area” appears to correspond to a circuit diagram.  Rinder teaches an augmented reality feature in para [0030] which utilizes image of the schematic and layout of the DUT 102.  This image of the schematic and layout corresponds to the claimed virtual measurement area.  

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, it is suggested the phrase “probe tip at least one image sensor” on line 3 read --probe tip and at least one image sensor--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rinder et al. US 2021/0263074 (Rinder).
Regarding claim 11, Rinder teaches (Fig. 2) an apparatus capable of performing the method for operating a measurement system (see Fig. 2), said measurement system comprising a probe unit (probe head 103) and a measurement device (test and measurement probe 200 with test and measurement instrument 101) with an image analysis circuit (see para [0030] – image from camera 213 is compared and therefore connected to image analysis circuitry), said probe unit comprising a probe tip (see para [0013] – probe head includes single probe tip contact) at least one image sensor (camera 213), said method comprising:
capturing an image of a virtual measurement area being associated with a device under test by said at least one image sensor (see para [0030] – captured image by probe camera 213 is utilized for augmented reality feature which includes saved image of user’s schematic and layout.);
analyzing said image captured by said image analysis circuit (see para [0030] – captured image is compared with data saved regarding schematics and layouts.  This corresponds to analyzing);
determining at least one characteristic quantity of said image captured via an image analysis technique by said image analysis circuit (see para [0030] – relative location of probe and correct probing point is determined) thereby automatically identifying a type of a virtual contact point in said virtual measurement area (see para [0030] – correct probing point is identified and display is to guide user), wherein said virtual contact point in said virtual measurement area corresponds to a real contact point to be probed of a real device under test (see para [0030] – in augmented reality feature the saved data and camera image are processed to determine the correct probing point and guide the user to move probe there. Correct probe position corresponds to a real probe point on device under test);
gathering an information concerning a test position of said probe unit from said at least one characteristic quantity by said image analysis circuit since said image analysis technique automatically determines a location of said real contact point corresponding to said virtual contact point (see para [0030] – direction probe needs to move is determined based of locations of probe head 103 and correct probing locations), wherein the test position is the location to which the probe tip of the probe unit is moved manually by a user in order to perform a measurement (see para [0030] – user moved probe head 103 to desired position); and
displaying a representation of said location of said real contact point and/or information on said virtual contact point on a display of said measurement device such that the user is enabled to practice correctly identifying contact points of said real device under test (see para [0030] – flashing arrow over image captured by probe camera is displayed on touchscreen user interface to guide user to correct location), which is useful during training of the user.  
Regarding claim 12, Rinder teaches the method of Claim 11, wherein said at least one characteristic quantity is compared with a data set (see para [0030] – position of probe head 103 is compared with saved data regarding the DUT), wherein said data set comprises at least one of information on properties of said device under test and/or at least one characteristic quantity associated with said device under test (see para [0030] – saved data is related to schematic and layout of the DUT 102 for identifying probing locations).
Regarding claim 16, Rinder teaches the method of Claim 11, wherein at least one of a location of said probe unit and a position of said probe unit is determined based on said image (see para [0030] – position of the probe head 103 with respect to the desired probing location is determined).
Regarding claim 17, Rinder teaches the method of Claim 16, wherein at least one of a location of said probe unit relative to a test point and a position of said probe unit relative to said test point is determined based on said image (see para [0030] – position of the probe head 103 with respect to the desired probing location is determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rinder et al. US 2021/0263074 (Rinder) in view of Feinstein US 6,701,003 (Feinstein).
Regarding claim 1, Rinder teaches (Fig. 2a) a measurement system, comprising:
a measurement device (test and measurement probe 200 with test and measurement instrument 101) comprising an image analysis circuit (see para [0030] – image is compared to processed data by what is considered the image analysis circuit); and
a probe unit (probe head 103) comprising a probe tip (see para [0013] – probe head includes single probe tip contact) and at least one image sensor (camera 213), wherein said at least one image sensor (camera 213) is connected to said image analysis circuit in a signal transmitting manner (see para [0030] – image from camera 213 is compared and therefore connected to image analysis circuitry), said image sensor being configured to capture an image of a measurement area being associated with a device under test (see para [0029] – camera 213 captures images of probing point of DUT 102);
said image analysis circuit being configured to analyze said image captured and to determine at least one characteristic quantity of said image captured via an image analysis technique (see para [0029-0030] – characteristic regarding the position of probing locations for measurements are determined), wherein said image analysis circuit is further configured to gather an information concerning a test position of said probe unit from said at least one characteristic quantity (see para [0030] – probing location is determined with respect to desired probing location) wherein the test position is the location to which the probe tip of the probe unit is moved manually by a user in order to perform a measurement (see para [0030] – guiding user to move probe to desired probing location),
said image analysis circuit further being configured to determine at least one of a current location of the probe unit relative to the test position, an orientation of the probe unit relative to the test position, or a distance of the probe unit from the test position (see para [0030] – image is compared with saved layout to guide using to correct probing point), and
a display (touch screen user interface 250) configured to display the at least one of the current location of the probe unit relative to the test position, the orientation of the probe unit relative to the test position, or the distance of the probe unit from the test position, such that the user can move the probe unit until the correct test position is reached (see para [0030] – touchscreen user interface 250 is configured to display guidance to user regarding probe position).
Rinder does not teaches wherein said measurement system is configured to automatically adapt properties of an electrical signal that is provided to said device under test via said probe unit for performing said measurement based on said at least one characteristic quantity.
Feinstein teaches (Fig. 3-4) wherein said measurement system (see Fig. 3 – tester) is configured to automatically adapt properties of an electrical signal that is provided to said device under test via said probe unit for performing said measurement based on said at least one characteristic quantity (see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  The selection of an optimized test in step 324 is considered to correspond to claimed “adapt properties of an electrical signal.”  Also see col. 6, lines 1-4 – tester 100 is at least a signal generator and therefore understood to provide electrical signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement system taught by Rinder to include the added capability of being configured to automatically adapt properties of an electrical signal based on a characteristic quality as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 2, Rinder teaches the measurement system of Claim 1, but does not teach wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern, and an object class.
Feinstein teaches wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern, and an object class (see Fig. 4 – step 308-312 includes extracting outline of the board from the image.  This is considered to include shape and geometric pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement system taught by Rinder to include the added capability of being configured determine characteristic quality such as shape and/or geometrical pattern as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 3, Rinder teaches the measurement system of Claim 1, but does not teach a measurement circuit, said measurement circuit being configured to at least one of adapt at least one measurement parameter of said measurement device and to perform a measurement automatically based on said at least one characteristic quantity determined.
Feinstein teaches (Fig. 3-4) a measurement circuit is configured to automatically adapt properties of an electrical signal that is provided to said device under test via said probe unit for performing said measurement based on said at least one characteristic quantity (see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  The selection of an optimized test in step 324 is considered to correspond to claimed “adapt properties of an electrical signal.”  Also see col. 6, lines 1-4 – tester 100 is at least a signal generator and therefore understood to provide electrical signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement system taught by Rinder to include the measurement circuit configured to automatically adapt properties of an electrical signal based on a characteristic quality as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 4, Rinder teaches the measurement system of Claim 3, wherein said image sensor (camera 213).
Rinder does not explicitly teach said measurement circuit are configured to capture said image together with at least one measurement value obtained.
Feinstein said measurement circuit are configured to capture said image together with at least one measurement value obtained (see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  Image is captured and compared to stored database of outline diagrams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement circuit taught by Rinder to include the added capability of being configured capture said image together with at least one measurement value as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 5, Rinder teaches the measurement system of Claim 1, wherein said image analysis circuit is configured to determine at least one of a location of said probe unit and a position of said probe unit based on said image (see para [0030] – probing locating is determined for measurements based on image by camera 213).
Regarding claim 6, Rinder teaches the measurement system of Claim 5, wherein said image analysis circuit is configured to determine at least one of a location of said probe unit relative to a test point and a position of said probe unit relative to said test point based on said image (see para [0029-0030] – probe location is determined and compared with probe head 103 to show the user which way to move the probe head 103 to reach the desired location).
Regarding claim 7, Rinder teaches the measurement system of Claim 1, further comprising a memory (see para [0030] – instrument 101 is recited as having “data saved” and this corresponds to data stored in memory), wherein a data set comprising information on properties of said device under test is stored in said memory (see para [0030] – instrument 101 has data saved regarding user’s schematic and layout for DUT 102).
Regarding claim 9, Rinder teaches the measurement system of Claim 7, but does not explicitly teach wherein said data set comprises a measurement protocol for said device under test.
Feinstein teaches wherein said data set comprises a measurement protocol for said device under test ((see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  The selection of an optimized test in step 324 is considered to correspond to claimed “measurement protocol.”  Also see col. 6, lines 1-4 – tester 100 is at least a signal generator and therefore understood to provide electrical signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Rinder to include data set with the measurement protocol as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 10, Rinder teaches the measurement system of Claim 1, wherein said display is configured to display at least said test position (see Fig. 2 – touchscreen user interface 250 is display and displays the test position per para [0030]).
Regarding claim 14, Rinder teaches the method of Claim 11, but does not explicitly teach wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern and an object class.
Feinstein teaches wherein said at least one characteristic quantity comprises at least one of a shape, a geometrical pattern, a color pattern, and an object class (see Fig. 4 – step 308-312 includes extracting outline of the board from the image.  This is considered to include shape and geometric pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement method taught by Rinder to include the added capability of being configured determine characteristic quality such as shape and/or geometrical pattern as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 15, Rinder teaches the method of Claim 11, but does not teach wherein at least one measurement parameter of said measurement device is adapted based on said at least one characteristic quantity.
Feinstein teaches (Fig. 3-4) one measurement parameter of said measurement device is adapted based on characteristic quantity (see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  The selection of an optimized test in step 324 is considered to correspond to claimed “adapt properties of an electrical signal.”  Also see col. 6, lines 1-4 – tester 100 is at least a signal generator and therefore understood to provide electrical signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement method taught by Rinder to include a measurement parameter adapted based on a characteristic quality as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 
Regarding claim 20, Rinder teaches (Fig. 2a) a measurement system, said measurement system comprising a measurement device (test and measurement probe 200 with test and measurement instrument 101) and a probe unit (probe head 103),
said measurement device comprising an image analysis circuit (see para [0030] – image is compared to processed data by what is considered the image analysis circuit);
said probe unit comprising a probe tip (see para [0013] – probe head includes single probe tip contact) and at least one image sensor (camera 213),  wherein said at least one image sensor (camera 213) is connected to said image analysis circuit in a signal transmitting manner (see para [0030] – image from camera 213 is compared and therefore connected to image analysis circuitry), said image sensor being configured to capture an image of a measurement area being associated with a device under test(see para [0029] – camera 213 captures images of probing point of DUT 102); and
said image analysis circuit being configured to analyze said image captured and to determine at least one characteristic quantity of said image captured via an image analysis technique (see para [0029-0030] – characteristic regarding the position of probes and desired probing locations for measurements are determined), wherein said image analysis circuit is further configured to gather an information concerning a test position of said probe unit from said at least one characteristic quantity (see para [0030] – probing location is determined and direction probe needs to be moved to reach desired location) , wherein the test position is the location to which the probe tip of the probe unit has to be moved manually by a user in order to perform a measurement (see para [0030] – guiding user to move probe to desired probing location).
Rinder does not teach wherein said at least one characteristic quantity comprises an object class, wherein said object class is associated with a type of contact point for said probe unit in said device under test and/or with a type of circuitry of said device under test, and a measurement circuit configured to at least one of adapt at least one measurement parameter of said measurement device or perform a measurement automatically based on said at least one characteristic quantity determined, such that the at least one measurement parameter of said measurement device is adapted based on said object class and/or said measurement is performed automatically based on said object class.
Feinstein teaches (Fig. 3-4) said at least one characteristic quantity comprises an object class, wherein said object class is associated with a type of contact point for said probe unit in said device under test and/or with a type of circuitry of said device under test (see Fig. 4 – images captured in step 304 are used to identify the device under test, corresponding to a type of circuitry), and a measurement circuit (see Fig. 3 – tester) configured to at least one of adapt at least one measurement parameter of said measurement device or perform a measurement automatically based on said at least one characteristic quantity determined, such that the at least one measurement parameter of said measurement device is adapted based on said object class and/or said measurement is performed automatically based on said object class (see Fig. 4 – images captured in step 304 are used to identify the device under test in step 312/316 and then select an optimized test in step 324.  The selection of an optimized test in step 324 is considered to correspond to claimed “adapted based on said object class.”  Also see col. 6, lines 1-4 – tester 100 is at least a signal generator and therefore understood to provide electrical signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement system taught by Rinder to have the characteristic quantity include an object class and further be configured to automatically adapt properties of an electrical signal based on a characteristic quality as taught by Feinstein as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a measurement system which is used to evaluate a number of different components and provide the proper test parameters each time, as taught by Feinstein. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US 20150362552 (Ozawa) in view of Hasegawa et al. US 20070159194 (Hasegawa).
Regarding claim 8, Rinder in view of Feinstein teaches the measurement system of Claim 7, but does not explicitly teach wherein said data set comprises a three-dimensional model of at least a portion of said device under test.
Hasegawa teaches said data set comprises a three-dimensional model of at least a portion of said device under test (see para [0010] — three-dimensional position of four electrodes of a device under test are determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of the characteristic quality taught by Rinder in view of Feinstein to include at least a three-dimensional model of the device under test as taught by Hasegawa as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have an accurate position regarding the electrodes in order to make reliable contact with the probe tip.
Regarding claim 13, Rinder in view of Feinstein teaches the method of Claim 12, but does not explicitly teach wherein said at least one characteristic quantity of said image is compared with a three-dimensional model of said device under test.
Hasegawa teaches said data set comprises a three-dimensional model of at least a portion of said device under test (see para [0010] — three-dimensional position of four electrodes of a device under test are determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of the characteristic quality taught by Rinder in view of Feinstein to include at least a three-dimensional model of the device under test as taught by Hasegawa as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have an accurate position regarding the electrodes in order to make reliable contact with the probe tip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868